Filed 5/25/22 P. v. Cifuentes CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A163104
 v.
 JOEL CIFUENTES,                                                        (Contra Costa County
                                                                        Case No. 52000602)
           Defendant and Appellant.


         On November 15, 2019, Cifuentes ran a red light at an intersection and
struck a sedan carrying three passengers: Anthony J., Daniela Z., and their
three-month old son. Anthony and Daniela were injured and taken to the
hospital, and their car suffered major damage. Cifuentes left the scene. He
was found in a nearby creek with red eyes and smelling of alcohol. At the
police station, Cifuentes took two breathalyzer tests. The tests indicated he
had a 0.16 blood alcohol content and had been driving while impaired. In
addition, he was driving without a valid license, as his had been suspended in
May 2017 for driving with an excessive blood alcohol content.
         Days after the collision, Anthony reported to the investigating detective
that he broke his foot in the accident and suffered from severe muscle plain
in his lower back. He needed crutches to walk. Daniela reported that she
had been hospitalized and her injuries required a six-hour surgery to reset
her hip and screws to secure her femur. Her left leg, right arm, and right

                                                               1
hand were bruised, and she had a laceration on her left leg. She was in
severe pain and on pain medication.
        On January 15, 2020, the Contra Costa County District Attorney filed
an information charging Cifuentes with driving under the influence causing
injury (Veh. Code, § 23153, subd. (a), count 1); driving with a blood alcohol
level of 0.08% or more causing injury (Id., § 23153, subd. (b), count 2); leaving
the scene of an accident (Id., § 20001, subd. (a), count 3); and driving when
privilege suspended or revoked for failing blood alcohol test (Id., § 14601.5,
subd. (a), count 4). As to counts 1 and 2, the information alleged as special
enhancements that appellant personally inflicted great bodily injury on two
victims (Pen. Code, § 12022.7, subd. (a)).
        On June 15, 2020, Cifuentes, having waived his rights, pled to count 1
and admitted the special enhancements. The trial court sentenced him to
five years of formal probation with the condition that he serve 364 days in
jail.
        On April 7, 2021, Cifuentes submitted on victim restitution in the
amount of $5,312 for Anthony.
        On June 23, 2021, the court held a hearing to address victim restitution
for Daniela’s mother, Sandra V., who left her job to care for her grandson
following the car accident. Daniela testified that, prior to the accident, she
was her son’s primary caregiver. But she was severely injured by the
accident. On November 20, 2019—five days after the accident—she had
surgery. Following surgery, she was transferred to a nursing home where
she remained until March 12, 2020. For the approximately four-month
period of hospitalization and recovery in the nursing home, Sandra cared for
the child, an infant.




                                        2
      Sandra testified that she had to leave work to care for her grandson.
Due to the loss of income, she also lost her car and had to move out of her
house and into a hotel for a brief period of 8-10 days when she could not pay
rent. At the job she left, she had been earning $20 per hour, eight hours a
day, Monday through Friday. She calculated that she had lost “close to
$9,000” in wages. Her rent had been $1,800 per month. The hotel she moved
into for a brief period charged her $650 for the first four days, but she could
not remember the exact daily rate. Asked if she had incurred any other
expenses other than lost wages and the hotel stay due to caring for her
grandchild, she replied, “No, just that.”
      The prosecutor asked for $9,500 in restitution for lost wages and an
additional $1,500 for hotel bills. The court noted that, based on her $20 per
hour rate and full-time work schedule, the lost wages should be calculated
between $12,000 to $13,000. Defense counsel requested restitution be set at
$9,000 based on Sandra’s request, noting she was in the best position to know
how much money she lost. Defense counsel also requested an offset to the
hotel costs, since she had been paying rent. The court ordered restitution to
Sandra in the amount of $9,910, which consisted of $9,500 in lost wages and
$410 for the hotel stay. That same day, Cifuentes filed a notice of appeal.
      Appellate counsel has filed a brief asking us to independently review
the record pursuant to People v. Wende (1979) 25 Cal.3d 436, to determine
whether there are any arguable issues on appeal. Appellate counsel has
averred defendant was advised of his right to file a supplemental brief, but he
has not filed such a brief. Having independently reviewed the record, we
conclude there are no issues that require further briefing and affirm the
judgment.




                                        3
                        DISPOSITION
The judgment is affirmed.




                             4
                                  _________________________
                                  Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Rodríguez, J.




A163104/People v. Cifuentes



                              5